Opinion by
Mr. Justice Bell,
This appeal is from an order of the lower court dismissing plaintiffs’ motion to remove a nonsuit. Viewing the evidence in the light most favorable to plaintiffs, as we must where a nonsuit has been entered: Szukics v. Ruch, 367 Pa. 646, 81 A. 2d 903; Pennsylvania R. R. Co. v. J. Jacob Shannon & Co., 363 Pa. 438, 70 A. 2d 321; the pertinent facts are as follows:
The decedent, aged 11, his sister Jane, and two other young children started to walk from the Davies home in Moscow, Pa., to Hollister, Pa., a town to the east. In order to reach their destination they walked eastwardly sometimes along the tracks and sometimes along the side of the tracks (referred to as the defendant’s right of way). There were three tracks (6 rails) in the defendant’s right of way. While there is no tes*182timony describing this right of way, the picture clearly shows on each side of the north and south tracks a few feet of shoulder with high sloping embankments. Jane and one of the children were walking on the south side of the tracks, while the decedent and the other child were walking on the north side of the tracks. As they walked, a freight train came along, likewise traveling east, on the center track. While the freight train was going by, a passenger train came along, traveling west, on the north track, and struck and killed the decedent. The view of decedent’s 13 year old sister, who whs the only witness who testified as to the accident, was completely obscured by the freight train. The tracks were straightaway for a quarter of a mile. There is no evidence of whether the hoy was on the tracks or on the ties, or how or where he was struck, or when he was first seen hy the train crew, or how fast the tram was running. The train stopped about a quarter of a mile from the point of the accident.
The boy’s body was found along the side of defendant’s right of way, east of Martin’s Crossing. Martin’s Crossing is a dirt road which runs from a public highway through a field owned by a man named Martin, across the defendant’s railroad tracks, ending in another field of Martin’s on the other side of the tracks. The road was used solely by Mr. Martin and his employes in connection with the operation of his farm. There was no evidence that the hoy was struck or killed at or on Martin’s Grossing. Moreover, if the boy was struck where he fell, or if his body was thrown through the air after the impact, it could have been thrown by the train traveling westward only in a westwardly direction, and in either event, since his body was found east of the crossing the accident could not have happened at the crossing. It is therefore not necessary to decide what duty defendant would have owed decedent, *183or whether defendant would have been liable if decedent had been struck at the crossing.
Appellants also contend that the court should have submitted to the jury the question of whether the place where appellants’ son was struck was a playground. If the “playground rule” applies, then defendant must anticipate the presence of children on the track and would be liable for ordinary negligence; otherwise the child is in law a trespasser to whom the defendant is liable only for wilful or wanton negligence. The only evidence offered to establish a playground was that Mr. Davies and some children played a little touch football and a little baseball in two fields, one on each side of the railroad; that plaintiffs’ daughter went to one of the fields to play and pick berries; and that one of the fields was used by children of the plaintiffs and of two other families as a playground. There was absolutely no evidence that the playground (if there was one) included the right of way of the defendant’s railroad; indeed, the picture of the tracks and embankments along defendant’s right of way clearly demonstrates that neither the tracks nor defendant’s right of way afforded any facilities for play.
Moreover, even if it be assumed that there was a permissive crossing of the tracks, this would not authorize anyone to walk parallel with or longitudinally along (as did the deceased) the railroad right of way: Miller v. Pennsylvania R. R. Co., 350 Pa. 424, 39 A. 2d 576; Falchetti v. Pennsylvania R. R. Co., 307 Pa. 203, 160 A. 859: In Miller v. Pennsylvania R. R. Co., 350 Pa. supra, this court, speaking through Mr. Justice Stearns, said (p. 426) : “. . . a permissive way could not parallel the tracks on the right of way.” And in Falchetti v. Pennsylvania R. R. Co., 307 Pa. supra, it was unequivocally stated: “. . . as the Gonn and Kolich cases (supra) show, an alleged permissive way *184parallel with plaintiff’s [sic] tracks and on its right of way, as distinguished from a permissive crossing over them, is not recognized in this state.” Even more important and conclusive (on this point), there is as we have seen no evidence that the accident occurred at Martin’s Crossing.
The language of Judge (now President Judge) Rhodes in Reagan v. Reading Co., 126 Pa. Superior Ct. 175, 179, 190 A. 412, is particularly appropriate: “The children had no greater right to go on defendant’s tracks than adults; they were trespassers, and there was no duty on defendant to expect them and prepare for their safety. To recover it was necessary for plaintiffs to establish wilful or wanton negligence on the part of the defendant. Such negligence must be shown by proof that the engineer had actual knowledge of the presence of the boys on the tracks in time to have stopped the train and thereby to have averted the accident. . . . ‘Trevethan v. Philadelphia & Reading Ry. Co., 244 Pa. 414, 90 A. 796; Petrowski v. Philadelphia & Reading Ry. Co., 263 Pa. 531, 107 A. 381; Cover v. Hershey Transit Co., 290 Pa. 551, 139 A. 266: Peden et al. v. Baltimore & Ohio Railroad Co., 324 Pa. 444.” See also to the same effect: Falchetti v. Pennsylvania R. R. Co., 307 Pa. supra; Noonan v. Pennsylvania R. R. Co., 128 Pa. Superior Ct. 497, 194 A. 212, and cases cited therein.
In the present case there was neither allegation nor proof of wilful or wanton negligence. The only evidence to prove any negligence was the testimony of decedent’s 13 year old sister, who testified that the train did not sound a whistle or horn and was going fast. We do not know whether deceased was on the tracks or the ties, or where he was when he was hit, or how long he had been there, or which part of which car hit him, or how long he had been seen by defend*185ant. The mere happening of an accident does not give rise to any inference of negligence on the part of a carrier; and in the absence of special circumstances, it is settled law that a high rate of speed, even at public crossings, is not negligence per se: Miller v. P. R. R. Co., 368 Pa. 507, 84 A. 2d 200.
This case is ruled by Falchetti v. Pennsylvania R. R. Co., 307 Pa. supra. In that case the Court, speaking through Mr. Justice Simpson, said: “Plaintiffs sued to recover damages for the death of their minor son, who was struck by the overhang of the cylinder head on one of defendant’s passing engines, while he was walking longitudinally on its right-of-way, immediately adjacent to its tracks. The boy was six years old, too young to be contributorily negligent; but he was nevertheless a trespasser on the right-of-way, and for an injury resulting under such circumstances defendant will not ordinarily be liable: Conn v. P. R. R. Co., 288 Pa. 494; Kolich v. Monongahela Ry. Co., 303 Pa. 463. Of course, if those in charge of defendant’s train had known that he was upon its right-of-way, they would have been required to exercise care to avoid injury to him (Piepke v. Phila. & Reading Ry. Co., 242 Pa. 321), exactly as they would have been if there had been no alleged permissive way. But they had the right to presume, and act upon the presumption, that there were no such trespassers (Conn v. P. R. R., supra; Gray v. P. R. R. Co., 293 Pa. 28), and defendant will not be held liable, if the presence of the trespasser did not become known until it was too late to avoid the accident: Piepke v. Phila. & Reading Ry. Co., supra; Conn v. P. R. R., supra. The duty to exercise care after such presence becomes known is, of course, greater in the case of infants, who are not supposed to be as fully aware of their danger, than it is in the case of adults. In the instant case, however, there is neither aver*186ment nor proof that the child’s presence on the right-of-way was in fact known in time to avoid the accident, .... It follows that the trial judge’s refusal to defendant’s point for binding instructions, and the court in banc’s dismissal of its motion for judgment non obstante veredicto, were alike erroneous.”
Plaintiffs’ testimony was clearly insufficient to warrant submission to a jury of the question of wilful or wanton negligence.
The Order of the lower court is affirmed.